Federal Defenders
OF NEW YORK, INC.

Case 1 ZO-crGOn4o1lAK Dow

HeaMt2e FIRUOSHBLO Page lL ef2

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton

Executive Director
and -ittorney-in-Chief

BY ECF/EMAIL

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Ricardo Gare

Honorable Judge Kaplan:

I write on behalf of my client, Ric
Suppress Physical Evidence and Statem
the Court adjourn the appearance pres
2020 at 4:30 p.m. to a date and time of
Monday, October 26, 2020 or thereafter.
under the Speedy Trial Act through the
in anticipation of conducting a safety;
magistrate court for a change-of-plea hes
the Court cancel its request for Mr. Gay
Correctional Center (MCC) on Septembe

In his Motion to Suppress, filed A
he was arrested without probable ca
Administration on February 4, 2020 an
waive his Fifth Amendment privilege
factual allegations about agents’ decisiot
first time—in the Government’s opposi
discovery after the motion was filed, the
an effort to expeditiously resolve this
withdraw his motion.

As noted above, I therefore reques
on or after October 26, 2020 to allow t
disposition. In addition, I request that t

Southern District af New York
Jennifer L, Brown

September 18, 2020

MEMO ENDORSED

ia Diaz, 20 Cr. 140 (LAK)

ardo Garcia Diaz, to withdraw his Motion to
ents, ECF No. 13. [ respectfully request that
ently scheduled for Tuesday, September 22,
sonvenience to the Court during the week of

The parties consent to the exclusion of time
mext conference date scheduled by the Court
valve proffer and requesting a referral to
uring. In addition, I respectfully request that
cia Diaz’s production from the Metropolitan

yr 22, 2020.

ugust 24, 2020, Mr. Garcia Diaz argued that
use by agents of the Drug Enforcement
that he did not knowingly and voluntarily
against self-incrimination. In light of new
n to arrest Mr. Garcia Diaz set forth—for the
tion brief and new information produced in
» analysis has changed. Accordingly, and in
matter, Mr. Garcia Diaz now wishes to

that the Court adjourn this matter to a date
parties to continue their efforts to reach a
he Court cancel its prior order for Mr. Garcia

 

Auomey-in-Charge
(Case tt 2D wAKK Meument22 Pipi CeieeD Rage20t2

Hon. Lewis A. Kaplan
United States District Judge

September 18, 2020
Page 2 of 2

Diaz to be produced in person on September 22, 2020 in order to avoid unnecessary
hardship for Mr. Garcia Diaz. If he is produced, he likely will be forced to undergo a
substantial quarantine in conditions of strict isolation upon his return to the MCC.

Thank you for your consideration

of these requests.

Respectfully submitted,

/sf Ariel (Werner
Ariel Werner
Assistant Federal Defender

212.417,
eC: Thomas John Wright, Assistant U

8770
).S. Attorney

 

The defendant’s motion to suppress [DI 13

] is withdrawn. The matter is adjourned until

October 20, 2020 at 3:30 pm. Mr. Mohan will cancel the request that the defendant be

produced in court on September 22, 2020.

ny plea is referred to a magistrate judge.

Time is excluded from now to and including October 20, 2020 for Speedy Trial Act purposes.
The Court finds that the interests of justice served thereby, including the defendant’s wish to

continue efforts to reach a negotiated dispo
defendant in a speedy trial.

 

ition, outweigh the interests of the public and the

 
